Citation Nr: 1231843	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hepatitis C with cirrhosis of the liver.  

The Veteran testified at an April 2012 Board hearing before the undersigned, which was held at the Chicago RO.  He also testified at a November 2009 hearing before a Decision Review Officer (DRO) at the Chicago RO.  Transcripts of both hearings have been associated with the claims file.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran contracted hepatitis C through receiving air gun injections during active military service. 


CONCLUSION OF LAW

Hepatitis C with cirrhosis of the liver was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Veteran's claim of entitlement to service connection for hepatitis C with cirrhosis of the liver has been granted, as discussed below.  As such, the Board finds that whether prejudicial error exists with regard to VA duty's to notify and assist under the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




II. Analysis

The Veteran contends that he is entitled to service connection for hepatitis C with cirrhosis of the liver.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cirrhosis of the liver may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, the private treatment records show that the Veteran was first diagnosed with hepatitis C in January 1999 following a routine blood test.  A March 2005 private biopsy report reflects a diagnosis of a cirrhotic liver consistent with hepatitis C.  The competent evidence therefore clearly shows that the Veteran has hepatitis C with cirrhosis of the liver.  

With regard to the second Shedden element, namely evidence of an in-service disease, injury, or event, the Veteran argues that he contracted hepatitis C from air gun injections used to administer vaccines during active service.  The Board finds that the Veteran did in fact receive vaccines in this manner as there is no evidence to the contrary, and the RO conceded this point based on the time period during which the Veteran served.  The Veteran also submitted photographs of service members receiving air gun injections.  Thus, the second Shedden element is satisfied. 

Under the third Shedden element, there must be evidence of a relationship between the Veteran's hepatitis C and his period of service.  The Veteran's service treatment records and examination reports do not show diagnoses of or treatment for hepatitis C or a liver disorder, and the Veteran does not argue that his hepatitis C manifested during service or was detected at that time.  However, a disease need not have manifested during service in order to establish service connection.  See 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when the evidence establishes that the disease was incurred in service).  In this case, although the Veteran's hepatitis C was first diagnosed in 1999, which he does not dispute, he argues that it was contracted from the air gun injections he received during service.  

The Board notes by way of background that, according to a VA Veterans Benefits Administration (VBA) Fast Letter, the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks.  VBA Fast Letter 211B (98-110) November 30, 1998.  However, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Id.  Moreover, chronic liver damage will not manifest for many years.  Id.  Significantly, it was not until 1989 that hepatitis C was specifically identified.  Id.  Accordingly, although the Veteran separated from active service in March 1966 and was not diagnosed with hepatitis C until 1999, his hepatitis C may nevertheless have been contracted in service given the potentially long period of time before hepatitis C symptoms begin to manifest, and the fact that it was not even identified as a discrete disease entity until 1989.  See id.

Risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) November 30, 1998.  The Veteran has consistently and credibly denied that any of these risk factors obtained prior to or following his period of active service.  Indeed, a June 1999 private treatment record reflects that the Veteran had no "discernible risk factors" for contracting hepatitis C apart from being "exposed to individuals with war injuries" while serving in Vietnam.  This record is especially probative as the Veteran did not have a pending claim for service connection at the time and had no apparent incentive to misrepresent the facts with regard to a history of potential risk factors.  Thus, the Board finds it credible that the Veteran was not exposed to any of the risk factors for contracting hepatitis C prior to or after serving on active duty. 

The issue here is whether the Veteran's immunizations by air gun injection may have resulted in his contracting hepatitis C.  Injections by air gun are not among the traditionally recognized risk factors for hepatitis C.  However, there is competent evidence of record that blood borne diseases have been transmitted via air gun injections and, more pertinently, that hepatitis C can be transmitted in this manner.  Specifically, the Veteran submitted a December 2008 article issued by the Mayo Clinic and authored by a medical doctor with the clinic's Vaccine Research Group, stating that air gun injections could bring blood or other body fluids to the surface of the skin while the vaccine was being administered.  Those fluids could contaminate the injector, "creating the possibility that viruses could be transmitted to another person being vaccinated with the same device."  The article further states that "[o]f particular concern were viruses transmitted by blood, such as . . . hepatitis C."  The article noted that "[a]lthough no widespread outbreaks" of diseases such as hepatitis C were caused by air gun injectors, "the risk of blood and body fluid contamination of the equipment made jet injectors no longer acceptable for vaccinations."  See http://www.seattlepi.com/lifestyle/health/article/Ask-the-Mayo-Clinic-Whatever-happened-to-jet-1293851.php (last visited September 13, 2012).  

The Veteran also submitted a September 1990 report issued by the National Institute of Health (NIH) titled "An outbreak of hepatitis B associated with jet injections in a weight reduction clinic," http://www.ncbi.nlm.nih.gov/pubmed/2393323.  The article has several authors associated with the Centers for Disease Control.  The article states that from January 1984 through November 1985, clinical cases of hepatitis B occurred among attendees of a weight reduction clinic who, prior to the onset of the illness, had received injections by jet injectors at the clinic.  It was noted that 24 percent of those injected with jet injectors experienced acute hepatitis B infection, and none of the 22 persons who had received injections only by syringe experienced hepatitis B infection.  Stopping use of the jet injectors was associated with the termination of the outbreak of hepatitis B.  Thus, "this investigation demonstrated that jet injectors can become contaminated with hepatitis B virus and then may be vehicles for its transmission."  Id.

Also of record is a 2004 VBA Fast Letter titled "Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection."  VBA Fast Letter 211 (04-13), June 29, 2004.  This document states that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.  

The finds that the Mayo Clinic article, the NIH report, and VBA Fast Letter discussed above constitute competent and probative evidence that hepatitis C can be transmitted by air gun injection, even if there have been no documented cases of such transmission, according to the VBA Fast Letter.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Court further held that a medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  

Here, not only do the articles and reports submitted by the Veteran make a "plausible argument" for the transmission of hepatitis C through air gun injections based on objective facts, but there is also both a VA and a private medical opinion of record specific to the Veteran's case which support a relationship between the Veteran's hepatitis C and the air gun injections he received during active service.  See id.  Specifically, in a February 2006 VA examination report, the examiner opined after reviewing the claims file and the pertinent medical history that the Veteran's hepatitis C with liver fibrosis was related to receiving air gun injections during active service because he did not have a history of any of the risk factors for contracting hepatitis C other than from this source.  She noted that a medical resource she consulted stated that there are other, rare sources of percutaneous transmission of hepatitis C, including through the use of contaminated equipment during the performance of medical procedures.  The Board notes in this regard that, as discussed above, there is competent medical and scientific evidence that air gun injections can transmit blood-borne illnesses, to include hepatitis C, as shown in the Mayo Clinic article, NIH report, and VBA Fast Letter. 

The Veteran also submitted a March 2010 letter from his private treating physician, Dr. D.B., which states that the Veteran's hepatitis C was diagnosed in 1999, and that in her opinion the Veteran may have contracted hepatitis C from jet injectors used for immunizations during active service in 1964.  She noted that the Veteran had no other risk factors for contracting this disease. 

The Board notes that the RO obtained a December 2008 opinion by a VA medical doctor which states that it was less likely as not that the Veteran's hepatitis C was secondary to cross-contamination from air gun injections as there were no documented cases of such transmission and the service treatment records did not show that the Veteran received vaccines via air gun injection. 

The December 2008 VA opinion finding against a relationship to service seems to be predicated on the VBA Fast Letter discussed above stating that there had been no documented cases of transmission of hepatitis C via air gun injection.  See VBA Fast Letter 211 (04-13).  However, based on the articles and studies discussed above, the Board finds that there is competent and probative evidence that blood-borne illnesses, including hepatitis C, can be transmitted in this manner.  The VBA Fast Letter itself states that it is plausible that hepatitis C can be transmitted by air gun injection, and there are documented cases of hepatitis B being contracted in this manner.  To the extent the December 2008 VA examiner's opinion relies on the fact that the service treatment records do not confirm whether the vaccinations were administered by air gun, the Board has found that the Veteran did receive such injections.  Thus, the Board does not accord the December 2008 VA opinion more weight than the VA and private medical opinions supporting the Veteran's claim. 

In sum, the credible evidence shows that the Veteran does not have a history of exposure to any risk factors for contracting hepatitis C other than by air gun injections during active service.  While air gun injections are not a traditionally recognized risk factor, the competent and probative evidence shows that there are documented cases of hepatitis B being transmitted in this manner, and that hepatitis C may also be similarly transmitted.  Finally, there are two medical opinions specific to the Veteran's case which support a relationship between his hepatitis C and the air gun injections he received during active service.  

Accordingly, the Board finds that the evidence is at least in equipoise as to a relationship between the Veteran's hepatitis C and his period of service.  Therefore, the Board resolves any doubt on this matter in the Veteran's favor.  See 38 C.F.R. § 3.102.  Accordingly, the Board finds that the third Shedden element is met and that service connection for hepatitis C with cirrhosis of the liver is warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.

Because the Board has found that the Veteran's hepatitis C was contracted from air gun injections he received during active service, there is no need to address his theory that he may have contracted hepatitis C through handling deceased service members' bodies, or to address whether service connection for cirrhosis of the liver is warranted on a presumptive basis under sections 3.307 and 3.309. 

To conclude, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for hepatitis C with cirrhosis of the liver is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hepatitis C with cirrhosis of the liver is granted. 





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


